RESTRICTION & SPECIES ELECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1) 	Claims 1, 5 and 7-12 have been amended via the preliminary amendment filed 09/21/20.
Claims 1-12 are pending.
2) 	Restriction to one of the following inventions is required under 35 U.S.C § 121:
I.	Claims 1-4, drawn to a microbial preparation comprising Lactobacillus plantarum CCFM1019, classified in A61K 35/745.
	II.	Claims 5-6, drawn to a method of using Lactobacillus plantarum CCFM1019 in preparation of fermented foods or beverages, classified in A23V 2200/3204.
	III.	Claims 7-12, drawn to a method of using Lactobacillus plantarum CCFM1019 in preparation of medicine, classified in C12R 2001/25.
3)	Inventions I-III are distinct from one another. Inventions II and III are drawn to two different methods which differ from one another in method objectives, method steps and parameters, reagents or elements used, and the ultimate goals accomplished.
4)	Inventions I and II, and invention I and III, are related as product and process of using the product.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process of using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (M.P.E.P 806.05(h)).  In the instant case, the Lactobacillus plantarum CCFM1019 of invention I can be used in a materially different process, for example, in a method of administration as a probiotic agent.  
5)	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction was not required because of one or more of the following reasons: 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; and 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C § 101 and/or 35 U.S.C § 112(a) or (pre-AIA ), first paragraph. 
6)	Applicants are advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R 1.144.  If claims are added after the election, Applicants must indicate which of these claims are readable on the elected invention.
Species Election
7)	The application contains claims directed to the following groups of patentably distinct microbial preparation species of the claimed invention (claims 2-4): 
(A)	Bacterial suspension; and (B) Culture solution prepared by fermentation. 
	Claim 1 is generic.
	The species identified above are independent or distinct because the different species differ from one another in their contents or composition and antigenic characteristics, requiring separate searches.
8)	The application contains claims directed to the following groups of patentably distinct fermented food species of the claimed invention (claim 6): 
(a)	Milk; (b) Sour cream; (c) Cheese; (d) Bean products; (e) Cucumber product; (f) Carrot product; (g) Beet product; (h) Celery product; and (i) Cabbage product.
	Claim 5 is generic.
	The species identified above are independent or distinct because the different species differ from one another in their contents or composition, each requiring separate searched.
9)	Applicants are required under 35 U.S.C § 121 to elect a single disclosed group of species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
Applicants are advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
10)	The election of species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R 1.144.  If claims are added after the election, Applicants must indicate which of these claims are readable on the elected species. 
	Should Applicants traverse on the ground that the species are not patentably distinct, Applicants should submit evidence or identify such evidence now of record, showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C § 103(a) of the other invention. 
Correspondence
11)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
13)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645  



July, 2021